 



EXHIBIT 10.41
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective
as of the 1st of October, 2006 by and between XATA Corporation, a Minnesota
corporation (the “Company”), and John J. Coughlan (“Executive”).
RECITALS
     WHEREAS, the Company and Executive desire that Executive be employed by the
Company as its President and Chief Executive Officer effective as of the date of
this Agreement; and
     WHEREAS, the Company and Executive desire to set forth in writing the terms
and conditions of their agreements and understanding.
     NOW THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, the Company and the Executive hereby agree as
follows:
     1. DEFINITIONS. Capitalized terms used in this Agreement shall have the
following defined meanings throughout the Agreement, unless the context clearly
requires otherwise.
          1.1 “Agreement” means this Executive Employment Agreement, as amended
in writing from time to time.
          1.2 “Base Salary” means the total annual cash compensation payable to
Executive on a regular periodic basis, without regard to voluntary or mandatory
deferrals, as set forth at Section 3.1 of this Agreement.
          1.3 “Beneficiary” means the person or persons designated in Exhibit
“B” of this Agreement and signed by Executive to receive any benefits payable
after Executive’s death pursuant to this Agreement. In the absence of such
designation or in the event that all of the persons so designated predecease
Executive, Beneficiary means the executor, administrator or personal
representative of Executive’s estate.
          1.4 “Board” means the Board of Directors of the Company.
          1.5 “Cause” A termination of employment shall be for “Cause” if the
Executive:
     (i) shall have been convicted of a felony;
     (ii) shall have engaged in an act or acts of personal dishonesty intended
to result in substantial personal enrichment of the Executive at the expense of
the Company;
     (iii) shall have engaged in gross negligence or willful misconduct with
respect to the Company or its subsidiaries or affiliates, or has intentionally
engaged in any other conduct that is materially injurious (or would be
reasonably likely to be materially injurious if made public) to the Company,
monetarily or otherwise, other than
1  

 



--------------------------------------------------------------------------------



 



any such conduct that the Executive reasonably believes to be in furtherance of
and properly consistent with the scope of his employment;
     (iv) shall have committed any act involving material dishonesty or material
disloyalty with respect to the Company or any of its subsidiaries or affiliates;
or
     (v) shall have engaged in any other malfeasance or act of moral turpitude
that inflicts material harm (or would be reasonably likely to inflict material
harm if made public) upon the reputation of the Company or any of its
subsidiaries or affiliates.
          1.6 “Change of Control” means any of the following events:
               (a) A sale, consolidation, merger, acquisition or affiliation
which results in the stockholders of the Company (determined immediately prior
to the consummation of the transaction) holding immediately after consummation
of such transaction less than 45% of the total outstanding capital stock of the
surviving or successor corporation in the transaction (the “Surviving
Corporation”); or
               (b) A sale, consolidation, merger, or acquisition in which the
Company becomes accountable to, or a part of, a newly created company or
controlling organization where at least 51% of the members of the Board of the
newly created Company or controlling organization were not members of the
Company’s Board immediately prior to such sale, consolidation, merger, or
acquisition; or
               (c) A sale or other disposition by the Company of all or
substantially all of the assets of the Company.
          1.7 “Company” means, jointly and severally, XATA Corporation and any
Successor.
          1.8 “Company’s Business” means the development of onboard information
technology products (“Products”) and the marketing and sale of such Products to
the transportation industry.
          1.9 “Confidential Information” means information that is proprietary
to the Company or proprietary to others and entrusted to the Company that has
not been published and/or disclosed to the public, whether or not trade secrets,
and including, but not limited to, the Company’s business plans, advertising
and/or marketing plans, financial performance, financial projections, customer
lists, pricing information, personnel matters, or any other matter considered or
reasonably expected to be considered by the Company regarding the Company’s
business and its employees.
          1.10 “Date of Termination” shall mean: (a) if Executive’s employment
is terminated due to death, the last day of the month during which Executive’s
death occurs; (b) if Executive’s employment is to be terminated for Disability,
thirty (30) calendar days after Notice of Termination is given; (c) if
Executive’s employment is terminated by the Company for Cause or by Executive
for Good Reason, the date specified in the Notice of Termination; (d) if
Executive’s employment is terminated by mutual written agreement of the parties,
the date specified in such agreement; or (e) if Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination, which in no event shall be a date earlier than thirty (30) calendar
days after the date on which a Notice of Termination is given, unless an earlier
date has been expressly agreed to by Executive in writing either in advance of,
or after, receiving such Notice of Termination.

              Page 2    

 



--------------------------------------------------------------------------------



 



          1.11 “Disability” and “Disabled” shall refer to a physical or mental
infirmity that impairs the Executive’s ability to substantially perform his
duties, as determined by a doctor mutually acceptable to the Company and the
Executive and retained by the Company, provided such impairment results in
Executive’s absence from work for 180 days or more within any 365 day period.
          1.12 “Good Reason” shall mean termination of employment based on any
one or more of the following:
               (a) Diminution of Position and Duties. Assignment to Executive by
the Company of duties which are inconsistent with Executive’s position, duties,
responsibilities and status with the Company as President and Chief Executive
Officer; removal from Executive of duties which are consistent with Executive’s
position, duties, responsibilities and status with the Company as President and
Chief Executive Officer; relocation of Executive’s office (regular place of
reporting) to a location outside of the Minneapolis, Minnesota metropolitan
area; or if Executive ceases to be Chief Executive Officer, except in connection
with the termination of his employment for Disability or Cause or as a result of
Executive’s death or by Executive other than for Good Reason. For clarity,
except as otherwise provided in Section 4.5(b), termination of Executive’s role
as Chairman shall not constitute Good Reason;
               (b) Diminution of Salary, Equity Awards or Overall Benefits.
(i) Any reduction in or cessation of payment of Executive’s Base Salary as in
effect from time to time, (ii) any reduction in or cessation of payment of
Executive’s target Incentive Bonus for any fiscal year below the target
Incentive Bonus hereunder; (iii) any failure by the Company to make any of the
stock option and restricted stock grants described on Exhibit “A” or any
material adverse change to any such grants; or (iv) any failure by the Company
to maintain a system of benefit plans and arrangements (including, without
limitation, profit sharing plan; executive supplemental medical plan; group life
insurance plan; medical, dental, accident and disability plans; and other plans
providing executive with substantially similar benefits, but not including any
stock, option or other equity-related plans or Equity Rights thereunder)
(hereinafter referred to collectively as “Benefit Plans”) that, when taken as a
whole, provide reduced overall benefits to Executive as compared to the Benefit
Plans in effect on the date of this Agreement; or
               (c) Failure of Successor to Assume. The failure of any successor
or assign of the Company to expressly assume and agree to perform this Agreement
in writing.
          1.13 “Incentive Bonus” means the actual cash bonus payable to the
Executive as set forth in Section 3.1 of this Agreement.
          1.14 “Inventions” means ideas, improvements and discoveries, whether
or not such are patentable or copyrightable, and whether or not in writing or
reduced to practice.
          1.15 “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provisions in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide the basis for such termination. Any purported termination by the Company
or by the Executive (other than a termination by mutual agreement pursuant to
Section 4.6 or death) shall be communicated by Notice of Termination to the
other party hereto.

              Page 3    

 



--------------------------------------------------------------------------------



 



          1.16 “Plan” means any bonus or incentive compensation agreement, plan,
program, policy or arrangement sponsored, maintained or contributed to by the
Company, to which the Company is a party or under which employees of the Company
are covered, including, without limitation, any stock option, restricted stock
or any other equity-based compensation plan, annual or long-term incentive
(bonus) plan, and any employee benefit plan, such as a thrift, pension, profit
sharing, deferred compensation, medical, dental, disability, accident, life
insurance, automobile allowance, perquisite, fringe benefit, vacation, sick or
parental leave, severance or relocation plan or policy or any other agreement,
plan, program, policy, or any other agreement, plan, program, policy or
arrangement intended to benefit employees or executive officers of the Company.
          1.17 “Subsidiary” means any corporation at least a majority of whose
securities having ordinary voting power for the election of the directors (other
than securities having such power only by reason of the occurrence of a
contingency) is at the time owned by the Company and/or one or more
Subsidiaries.
          1.18 “Successor” has the meaning set forth at Section 9.1 of this
Agreement.
          1.19 “Works of Authorship” means writings, drawings, software, and any
other works of authorship, whether or not such are copyrightable.
2. EMPLOYMENT, DUTIES AND TERMS
     2.1 Employment. Upon the terms and conditions set forth in this Agreement,
the Company hereby employs Executive, and Executive hereby accepts such
employment, as President and Chief Executive Officer of the Company. Except as
expressly provided herein, termination of this Agreement by either party or by
mutual agreement of the parties shall also terminate the Executive’s employment
by the Company.
     2.2 Duties. During the term of this Agreement, and excluding any periods of
vacation, sick, disability or other leave to which Executive is entitled,
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to Executive hereunder and under the
Company’s bylaws, as amended from time to time, to use Executive’s reasonable
best efforts to perform such responsibilities.
     2.3 Board Seat. The Company will use all reasonable efforts to cause
Executive to be elected to the Board of Directors of the Company (the “Board”)
promptly following commencement of employment, and to be named Chairman of the
Board. The Company will cause Executive to be included as a nominee to the Board
at each stockholder meeting at which Executive’s Board seat is up for
reelection, and the Company will use its best efforts to cause Executive, if
elected to the Board, to be named as Chairman, in each case for so long as
Executive remains employed as Chief Executive Officer of the Company. In the
event that Executive shall cease to be Chief Executive Officer of the Company at
any time, regardless of the reason, Executive agrees to resign immediately from
the Board of Directors of the Company and any Subsidiary.
     2.4 Certain Proprietary Information. If Executive possesses any proprietary
information of another person or entity as a result of prior employment or
relationship, Executive shall honor any legal obligation that Executive has with
that person or entity with respect to such proprietary information.

              Page 4    

 



--------------------------------------------------------------------------------



 



     2.5 Term of Agreement. This Agreement shall be effective as of the date set
forth above, and shall be in effect until October 1, 2008, provided that,
commencing on October 1, 2008, and on each October 1 thereafter, the term of
this Agreement shall be renewed automatically for subsequent two-year periods
unless either the Executive or the Company gives written notice to the other
party of its intent not to so extend this Agreement at least 90 days prior to
the end of the term of this Agreement or the applicable renewal period, as the
case may be. As of each October 1 during the term of Executive’s employment
under this Agreement, the Executive’s compensation plan, as shown on Exhibit
“A”, and Beneficiary Designation, as shown on Exhibit “B”, will be reviewed and
updated by the Company and the Executive, which updates will be noted by a
revised Exhibit “A” and Exhibit “B” executed and dated by the Executive and by
the Board’s designated compensation representative.
     2.6 Return of Proprietary Property. Executive agrees that all property in
Executive’s possession belonging to the Company, including without limitation,
all documents, reports, manuals, memoranda, computer print-outs, customer lists,
credit cards, keys, identification, products, access cards, automobiles, and all
other property relating in any way to the business of the Company are the
exclusive property of the Company, even if Executive authored, created or
assisted in authoring or creating such property. Executive shall return to the
Company all such documents and property immediately upon termination or at such
earlier time as the Company may reasonably request.
     2.7 Position and Duties.
     (a) During the term of Executive’s employment hereunder, Executive shall
serve as the President and Chief Executive Officer of the Company, and shall
have the normal and customary duties, responsibilities and authority of an
executive serving in such position, subject to supervision and control by the
Board. During the Employment Period, Executive may also serve as a director of
any affiliate of the Company designated by the Board for so long as the Board or
the affiliate’s shareholders, whichever applies, causes the Executive to be
elected to or appointed to such position, as the case may be.
     (b) Executive shall be entitled to attend to (i) charitable, philanthropic
and civic endeavors (including serving on the Board of Directors or similar
governing body of any charitable, philanthropic or civic institution),
(ii) speaking and lecturing engagements; and (iii) management of Executive’s
personal investments and other personal business interests, provided that such
activities do not interfere with the performance by Executive of his duties and
responsibilities hereunder. Executive shall be entitled to serve on the Board of
Directors of Securian Financial Group, Inc. In addition, Executive may serve on
the board of directors of a limited number of other corporations not competitive
with the business of the Company, after consultation with the Board and mutual
determination that such service will not interfere with the performance by
Executive of his duties and responsibilities hereunder.
     (c) Executive’s office shall be at the Company’s headquarters in the
Minneapolis, Minnesota metropolitan area.
     3. COMPENSATION, BENEFITS AND EXPENSES.
     3.1 Base Salary/Incentive Bonus/Stock Options/Restricted Stock. During the
term of Executive’s employment under this Agreement and for as long thereafter
as required pursuant to Section 4, the Company shall pay Executive a Base Salary
at an annual rate of

              Page 5    

 



--------------------------------------------------------------------------------



 



$300,000 or such higher annual rate as may from time to time be approved by the
Board. Such Base Salary shall be paid in substantially equal regular periodic
payments in accordance with the Company’s regular payroll practices. In
addition, for each fiscal year during the term of Executive’s employment under
this Agreement and as provided in Section 4, Executive shall be entitled to an
annual incentive bonus (“Incentive Bonus”) equal to the annual incentive bonus
described on Exhibit “A”, as such description on Exhibit “A” may be modified
from year to year contingent upon and adjusted by the Company’s achievement of
goals defined by the Compensation Committee of the Board and approved by the
Board; provided, however, Executive’s Incentive Bonus for the fiscal year ending
September 30, 2007 shall not be less than $150,000. The Executive shall also be
entitled to receive a grant of Stock Options and Restricted Stock as described
on Exhibit “A”.
     3.2 Business Expenses. During the term of the Executive’s employment under
this Agreement and for as long thereafter as required pursuant to Section 4, the
Company shall, in accordance with, and to the extent of its uniform policies in
effect from time to time, bear all ordinary and necessary business expenses
incurred by Executive in performing Executive’s duties as an executive officer
of the Company, including, without limitation, all travel and living expenses
while away from home on business in the service of the Company, home telephone
expenses incurred in service of the Company, social and civic club entertainment
expenses, provided that Executive accounts promptly for such expenses to the
Company in the manner reasonably prescribed from time to time by the Company.
     3.3 Future Grant of Restricted Stock and Options. The Company may from time
to time elect to grant to Executive additional options to acquire shares of the
Company’s common stock or additional shares of restricted stock, in each case in
the sole discretion of the Board of Directors. Any such grants shall be in
addition to the grants described on Exhibit “A.”
     3.4 Discretionary Bonuses. Executive shall be eligible to receive bonuses
from time to time as may be awarded to Executive by the Board in its sole
discretion or as may be recommended by a compensation committee appointed by the
Board, which recommendations shall be subject to approval by the Board in its
sole discretion. Any such discretionary bonus (“Discretionary Bonus”) will be in
addition to any Incentive Bonus described in Section 3.1.
     3.5 Term Life Insurance. During the term of this Agreement, the Company
shall pay the premiums to purchase and maintain term life insurance on the life
of the Executive in an amount equal to four times the Executive’s Base Salary as
in effect from time to time, the benefit to be payable to such Beneficiary as
Executive shall advise the Company and the insurer from time to time.
     3.6 Other Benefits. At the time when the Company achieves annual GAAP
revenues of at least $75,000,000, the Company shall (for so long as Executive
remains Chief Executive Officer and the Company continues to meet such revenue
target) pay for (a) Executive’s annual membership dues at one golf club selected
by Executive, in an amount not to exceed $10,000 per year and (b) Executive’s
personal Certified Financial Planner, in an amount not to exceed $25,000 per
year. Except for amounts earned, accrued or owing prior to Executive’s
termination of employment, the Company shall have no obligation to provide the
benefits described in this Section 3.6 to Executive after termination of his
employment with the Company notwithstanding anything to the contrary in
Section 4.
     3.7 Nonassignability of Benefits. Executive shall not transfer, assign,
encumber, or otherwise dispose of his right to receive payments hereunder and,
in the event of any attempted

              Page 6    

 



--------------------------------------------------------------------------------



 



transfer or assignment, the Company shall have no further liability to Executive
under this Agreement.
     3.8 Vacation. Executive shall be entitled to four (4) weeks of paid
vacation for the twelve-month period commencing on October 1, 2006, and on each
October 1 thereafter, during the term of his employment hereunder.
     4. EARLY TERMINATION
     4.1 Early Termination. Subject to the respective continuing obligations of
the parties pursuant to Section 5, this Section 4 sets forth the terms upon
which Executive’s employment hereunder may be terminated under this Agreement
prior to the end of any term hereunder.
     4.2 Termination by the Company for Cause, Termination by Executive without
Good Reason, or Termination in the Event of Death. The Company may terminate
this Agreement at any time for Cause and Executive may voluntarily terminate
this Agreement at any time at Executive’s discretion, in each case pursuant to a
Notice of Termination; provided, however, before terminating Executive for
Cause, the Company shall give 30 days written notice and opportunity for
Executive to cure the Cause; provided further, the Company shall have the right
to request Executive to leave the premises on paid administrative leave during
such 30-day notice period. In addition, this Agreement will terminate
automatically upon the death of Executive.
     Upon any such termination (other than a voluntary termination by Executive
for Good Reason, which is addressed below), Executive shall be entitled to
receive the following compensation only:
(a) the Company shall continue to pay Executive’s Base Salary in accordance with
Section 3.1 at the annual rate then in effect, through the Date of Termination
only.
(b) Executive shall be entitled to receive at the Date of Termination any
Incentive Bonus or Discretionary Bonus that (i) shall have been previously
earned, and (ii) shall not have been previously paid by the Company.
(c) Executive shall be entitled to any other benefits payable upon such a
termination pursuant to the Company’s Plans.
     4.3 Termination by Company without Cause or Termination by Executive for
Good Reason (other than in Context of a Change of Control). The Company may
terminate Executive’s employment under this Agreement or any renewal thereof at
any time, in the Company’s discretion, pursuant to a Notice of Termination. In
addition, Executive may terminate Executive’s employment under this Agreement
for Good Reason upon written notice to the Company specifying such Good Reason
and the intent to terminate, and the failure of the Company to cure the Good
Reason within 30 days of such notice.
     If the Company terminates Executive’s employment hereunder without Cause
(other than in the context of a Change of Control, as addressed below, and other
than in the event of death or Disability, it being understood that a purported
termination for Disability or for Cause which is disputed and finally determined
not to have been proper termination for Cause or Disability shall be a
termination by the Company without Cause) or if Executive terminates his
employment

              Page 7    

 



--------------------------------------------------------------------------------



 



hereunder for Good Reason (other than in the context of a Change of Control, as
addressed below), then Executive shall be entitled to receive the following
compensation only:
(a) the Company shall continue to pay Executive’s Base Salary in accordance with
Section 3.1 at the annual rate in effect as of immediately prior to the Date of
Termination (provided that any reduction in Executive’s Base Salary that results
in Executive’s termination for Good Reason, or that would entitle Executive to
terminate for Good Reason, shall be disregarded), in the same manner as if
Executive had remained continuously employed for one additional year (12 months)
following the Date of Termination; provided such payments shall not be paid any
time sooner than the earlier of (i) Executive’s death or (ii) six months and one
day following the Date of Termination; and provided further any payments not
paid during the six months and one day following the Date of Termination shall
be accumulated and paid in a lump sum on the earliest day possible in accordance
with the preceding clause (i).
(b) Executive shall be entitled to receive at the Date of Termination any
Incentive Bonus or Discretionary Bonus that (i) shall have been previously
earned, and (ii) shall not have been previously paid by the Company. Executive
shall also be entitled, for the fiscal year, if any, that shall have commenced
but not yet ended as of the Date of Termination, to receive as his Incentive
Bonus for such fiscal year an amount equal to 50 percent of the annual Base
Salary determined in accordance with clause (a) above; such amount shall be paid
at the earlier of (i) six months and one day following the Date of Termination
and (ii) Executive’s death.
(c) The Company shall cause Executive’s continued participation in all Benefit
Plans as if Executive remained continuously employed with the Company for the
unexpired portion of the then current term of this Agreement; provided that, if
such continued participation is not permissible under applicable law, the
Company shall provide Executive with benefits substantially similar to those to
which Executive would have been entitled under those Plans in which Executive’s
continued participation is not permissible.
(d) The Company will reimburse Executive up to $10,000 for outplacement services
procured within the first twelve months following the Date of Termination, upon
submission to the Company of appropriate documentation evidencing Executive’s
payment for such services.
(e) Executive will be immediately fully vested as of the Date of Termination in
a portion of all stock options, restricted stock, stock appreciation rights and
other equity rights then held by Executive under all stock option, restricted
stock, stock appreciation rights and other similar plans maintained by the
Company in which Employee is a participant (collectively, “Equity Rights”);
Executive shall be immediately fully vested in such Equity Rights to the extent
that the Equity Rights would have vested over the then remaining term of this
Agreement or, if longer, the twelve (12) month period immediately following the
Date of Termination had Executive remained employed through the end of such term
or twelve (12) month period, respectively.
(f) Executive shall be entitled to any other benefits payable upon such a
termination pursuant to the Company’s Plans, provided that in the event
Executive is entitled to any benefit under any such Plan similar to a benefit
given to Executive hereunder, then Executive shall not be entitled to additive
benefits but rather shall only be entitled to the greater of the two benefits.

              Page 8    

 



--------------------------------------------------------------------------------



 



     4.4 Termination upon Disability. If Executive is terminated for Disability,
then Executive shall continue to receive the following compensation only:
(a) the Company shall pay Executive’s Base Salary in accordance with Section 3.1
at the annual rate then in effect through the Date of Termination.
(b) Executive shall be entitled to receive at the Date of Termination any
Incentive Bonus or Discretionary Bonus that (i) shall have been previously
earned, and (ii) shall not have been previously paid by the Company. Executive
shall also be entitled, for the fiscal year, if any, that shall have commenced
but not yet ended as of the Date of Termination, to receive a pro rata portion
(prorated through the Date of Termination) of any Incentive Bonus to which
Executive would have been entitled had Executive remained continuously employed
through the end of such fiscal year, based on the metrics that shall actually be
achieved through the end of the fiscal year; such amount shall be determined
after the end of the fiscal year as if Executive had remained employed through
the end of the fiscal year and shall be paid at the regularly scheduled time for
payment thereof provided that the amount shall not be paid (x) at any time
sooner than the earlier of (I) six months and one day following the Date of
Termination and (II) Executive’s death, nor (y) at any time later than the later
of (I) the end of the third month following completion of the fiscal year to
which the bonus relates and (II) six months and one day following the Date of
Termination.
(c) Executive shall be entitled to any other benefits payable upon such a
termination pursuant to the Company’s Plans, provided that in the event
Executive is entitled to any benefit under any such Plan similar to a benefit
given to Executive hereunder, then Executive shall not be entitled to additive
benefits but rather shall only be entitled to the greater of the two benefits.
     4.5 Benefits Upon Change of Control and in Connection with Certain
Terminations Following a Change of Control.
     (a) Vesting of Equity Rights upon the Change of Control. In the event that
the Company consummates a Change of Control while Executive remains an employee
of the Company pursuant to this Agreement, Executive shall be immediately fully
vested upon the date of the Change of Control with respect to one-half of the
number of Equity Rights then held by Executive that are not otherwise vested as
of the date of the Change of Control and the remaining unvested Equity Rights
shall continue to vest in accordance with the vesting schedule.
     (b) Additional Rights upon Termination. In addition to the rights provided
in Section 4.5(a), in the event that (i) upon or within six months before a
Change of Control or within two years following a Change of Control either
(x) the Company terminates Executive’s employment hereunder without Cause (other
than in the event of death or Disability, it being understood that a purported
termination for Disability or for Cause which is disputed and finally determined
not to have been proper termination for Cause or Disability shall be a
termination by the Company without Cause) or (y) Executive terminates his
employment hereunder for Good Reason, or (ii) the Chairman of the Board of the
Company immediately prior to the consummation of a Change of Control ceases to
be the Chairman of the Board of the Company, or any successor thereto,
immediately following the Change of Control and Executive terminates his
employment hereunder, then Executive shall be entitled to receive the following
compensation (which is in

              Page 9    

 



--------------------------------------------------------------------------------



 



substitution for and not in addition to any compensation otherwise payable
pursuant to Section 4.3):
(a) the Company shall continue to pay Executive’s Base Salary in accordance with
Section 3.1 at the annual rate in effect as of immediately prior to the Date of
Termination (provided that any reduction in Executive’s Base Salary that results
in Executive’s termination for Good Reason, or that would entitle Executive to
terminate for Good Reason, shall be disregarded), in the same manner as if
Executive had remained continuously employed for one additional year (12 months)
following the Date of Termination; provided such payments shall not be paid any
time sooner than the earlier of (i) Executive’s death or (ii) six months and one
day following the Date of Termination; and provided further any payments not
paid during the six months and one day following the Date of Termination shall
be accumulated and paid in a lump sum on the earliest day possible in accordance
with the preceding clause (i).
(b) Executive shall be entitled to receive at the Date of Termination any
Incentive Bonus or Discretionary Bonus that (i) shall have been previously
earned, and (iii) shall not have been previously paid by the Company. Executive
shall also be entitled to receive at the Date of Termination Executive’s target
Incentive Bonus for the fiscal year, if any, that shall have commenced but not
yet ended as of the Date of Termination, provided that such amount shall not be
paid until the earlier of (x) six months and one day following the Date of
Termination and (y) Executive’s death.
(c) the Company shall cause Executive’s continued participation in all Benefit
Plans as if Executive remained continuously employed with the Company for a
period of twelve (12) months following the Date of Termination; provided that,
if such continued participation is not permissible under applicable law, the
Company shall provide Executive with benefits substantially similar to those to
which Executive would have been entitled under those Plans in which Executive’s
continued participation is not permissible.
(d) The Company will reimburse Executive up to $10,000 for outplacement services
procured within the first twelve months following the Date of Termination, upon
submission to the Company of appropriate documentation evidencing Executive’s
payment for such services.
(e) Executive shall be immediately fully vested with respect to all Equity
Rights.
(f) Executive shall be entitled to any other benefits payable upon such a
termination pursuant to the Company’s Plans, provided that in the event
Executive is entitled to any benefit under any such Plan similar to a benefit
given to Executive hereunder, then Executive shall not be entitled to additive
benefits but rather shall only be entitled to the greater of the two benefits.
     4.6 Termination by Mutual Agreement. The parties may terminate Executive’s
employment under this Agreement at any time by mutual written agreement. In such
event, Executive shall be entitled to such compensation and benefits in
connection with termination as the parties may mutually agree.

              Page 10    

 



--------------------------------------------------------------------------------



 



     5. RESTRICTIVE COVENANTS. During the period of Executive’s employment with
the Company and for a period of one (1) year thereafter (and, with respect to
the matters set forth in Section 5.1, for the longer period of time set forth
therein), Executive, acting individually or on behalf of or in conjunction with
any other person, company, partnership, corporation or business of whatever
nature, shall not, directly or indirectly, violate any of the covenants set
forth below in Sections 5.1 through 5.4. Notwithstanding the foregoing, during
any period after termination of this Agreement, Executive shall only be bound by
the covenants set forth in Sections 5.2 through 5.4 if the Company is current in
its payment of any compensation due to Executive post-termination.
     5.1 Confidential Information. Executive shall not reveal to any person or
entity outside of the Company and its Subsidiaries, except as may be explicitly
necessary as part of the direct responsibilities of the Executive’s position
with the Company, any Confidential Information. Executive shall keep the
Company’s confidential documents secure and avoid the inadvertent or intentional
disclosure of the Company’s business matters outside the Company. Executive will
use reasonable and prudent care to safeguard and protect and prevent the
unauthorized use and disclosure of Confidential Information. The obligations
contained in this Section 5.1 will survive for as long as the Company, in its
sole judgment, considers the information to be Confidential Information. The
obligations under this Section 5.1 will not apply to any Confidential
Information that is now or becomes generally available to the public through no
fault of Executive or to Executive’s disclosure of any Confidential Information
required by law or judicial or administrative process.
     5.2 Non-Competition. Executive shall not own (except as a shareholder of up
to 1% of the outstanding stock in a publicly traded corporation), manage,
operate, participate in ownership, participate in management, participate in
operation or control, or be employed by, or act as a consultant to, or become an
independent contractor with, or become an adviser to, or be connected in any
manner with, any individual or other entity which engages in meaningful
competition with or has an interest in a business that meaningfully competes
with the Company’s Business.
     5.3 Non-Enticement. Except in the performance of his duties for the Company
and its Subsidiaries during the term of his employment hereunder, Executive
shall not interfere with the contractual or other relationships between the
Company and any other executive employees, independent contractors, consultants,
and shall not induce any of the Company’s other executive employees to leave the
employ of the Company.
     5.4 Non-Customer Interference. Except in the performance of his duties for
the Company and its Subsidiaries during the term of his employment hereunder,
Executive shall not call upon any person or entity which is/was a customer or
vendor of the Company (including the Subsidiaries thereof) in direct competition
with the Business of the Company or known planned products or services of the
Company, or its Subsidiaries. As used herein, the term “customer” means any
entity to whom the Company, or its Subsidiaries, has provided services within
the twelve (12) month period prior to the date of Executive’s termination; the
term “prospective customer” means any entity that has been subject to documented
sales and marketing activity, other than mass mailings. by the Company, or its
Subsidiaries, within the twelve (12) month period prior to the date of the
Executive’s termination; and “vendor” means any entity serving as a source for
any products sold by the Company or entity producing products or services for
the Company to enable it to provide products and services to the Company’s
customers.

              Page 11    

 



--------------------------------------------------------------------------------



 



     5.5 Interpretation. It is agreed by the parties that the foregoing
covenants in Section 5.1 through 5.4, inclusive, impose a reasonable restraint
on Executive in light of the Company’s Business on the date of the execution of
this Agreement.
     5.6 Remedies. Executive agrees that any breach or threatened breach of a
covenant set forth in this Section 5 will cause the Company irreparable harm for
which there is no adequate remedy at law, and, without limiting other rights and
remedies the Company may have at law or under and pursuant to this Agreement,
Executive consents to remedies pursuant to this Section 5.6, including, but not
limited to, the issuance of an injunction in favor of the Company enjoining the
breach of any of the aforesaid covenants by any court of appropriate
jurisdiction. Such injunction shall provide the Company with at least a one
(1) year contractual protection agreed to by the parties, and in the event the
Executive violates the terms of the injunction, Executive agrees that a court of
appropriate jurisdiction shall have the power to extend the length or breadth of
the injunction to provide the Company with the full measure of protection
intended by this Agreement, including, but not limited to, the extension of such
injunction for a reasonable period of time in order to eliminate any commercial
advantage which may be derived from a misappropriation of Confidential
Information or a breach or default of the covenants set forth in Sections 5.2
through 5.4, inclusive. If any or all of the aforesaid covenants are held not to
be enforceable because of the scope or duration of such covenant, or if
applicable, the area covered by such covenants, the parties agree that a court
of appropriate jurisdiction shall make such determination, and the court shall
have the power to reduce the scope, duration, and area of any covenant (or one
or more of the foregoing) to the extent which allows maximum scope, duration and
area as permitted by applicable law. The prevailing party in any dispute
regarding one or more of the covenants in this Section 5 shall pay reasonable
attorneys’ fees, costs and expenses that may be incurred by the non-prevailing
party. Section 5 shall have independent legal significance and shall survive
termination of this Agreement.
6. INVENTIONS
     6.1 Disclosure and Assignment of Inventions and Other Works. Executive
shall promptly disclose to the Company in writing all Inventions and Works of
Authorship which are conceived, made, discovered, written or created by
Executive alone or jointly with another person, group or entity, whether during
the normal hours of his employment at the Company or on Executive’s own time,
during the term of this Agreement except as exempted as described in 6.2 below.
Executive shall assign all rights to all such Inventions and Works of Authorship
to the Company. Executive shall give the Company any documents that it considers
necessary or desirable in order to transfer or record the transfer of
Executive’s entire right, title and interest in such Inventions and Works of
Authorship; and in order to enable the Company to obtain exclusive patent,
copyright, or other legal protection for Inventions and Works of Authorship. The
Company shall bear any reasonable expenses in this regard.
     6.2 Notice: Minnesota law exempts from this Agreement “an invention for
which no equipment, supplies, facility or trade secret information of the
Company was used and which was developed entirely on the Executive’s own time,
and (1) which does not relate (a) to the business of the Company, or (b) to the
Company’s actual or demonstrably anticipated research or development, or (2)
which does not result from any work performed by Executive for the Company.”
     6.3 Additional Exclusions. The Inventions and Works of Authorship set forth
in Exhibit “C” (if no Exhibit “C” is attached, there is nothing to disclose) to
this Agreement which Executive owns or controls shall also be excluded from
operation of Section 6.1 of this

              Page 12    

 



--------------------------------------------------------------------------------



 



Agreement, and Executive represents that such Inventions and Works of Authorship
were conceived, made, written, or created by the Executive prior to the
employment with the Company (although they may be useful to the Company), its
Subsidiaries or affiliates. Other than the Inventions and Works of Authorship
listed in Exhibit C, Executive does not own or control rights in any Inventions
or Works of Authorship and Executive shall not assert any such rights against
the Company.
7. EXCISE TAX PAYMENTS
     7.1 In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), paid or payable to the Executive or for his benefit or distributed
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, his employment with the Company and whether paid or payable or
distributed or distributable during the term of his employment or otherwise (a
“Payment” or “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties become payable by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed by reason of
the Executive’s failure to file timely a tax return or pay taxes shown as due on
his return, or imposed with respect to such taxes and the Excise Tax), including
any Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments; provided, in no event shall the amount of the Gross-Up Payment exceed
an amount equal to 100% of the Executive’s Base Salary and Target Incentive
Bonus in effect at the Date of Termination; provided further, for purposes of
the immediately preceding proviso, any reduction in Executive’s Base Salary or
Target Incentive Bonus that results in Executive’s termination for Good Reason,
or that would entitle Executive to terminate for Good Reason, shall be
disregarded.
          7.2 All determinations as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Company’s expense by an accounting firm selected by the Company and
reasonably acceptable to the Executive which is designated as one of the largest
accounting firms in the United States (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation, to the Company and the
Executive within five days of the of the Date of Termination, if applicable, or
such other time as requested by the Company or by the Executive (provided the
Executive reasonably believes that any of the Payments may be subject to the
Excise Tax). If the Accounting Firm determines that no Excise Tax is payable by
the Executive, the Accounting Firm shall provide the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”). The Gross-Up Payment, if any, as determined
pursuant to this Section 7.2 shall be paid by the Company to the Executive
within five days of the receipt of the Determination. The existence of the
Dispute shall not in any way affect the Executive’s right to receive the
Gross-Up Payment in accordance with the Determination. Upon the final resolution
of a Dispute, the Company shall promptly pay to the Executive any additional
amount required by such resolution, or if it is determined that the Excise Tax
is lower than originally determined, the Executive shall repay to the Company
the excess amount of the Gross-Up Payment. It is possible that Gross-Up Payments
will not have been made by the Company that should have been made
(“Underpayment”). In the event the Executive is required to make a payment of
any Excise Tax,

              Page 13    

 



--------------------------------------------------------------------------------



 



any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive. The highest marginal effective tax rate (determined
with regard to the inclusion in Executive’s adjusted gross taxable income of the
Gross-Up Payment) based upon the state and locality where the Executive is
resident at the time of payment of such amounts will be used for purposes of
determining federal and state income and other taxes with respect thereto.
          7.3 Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax will
be imposed on any Payment or Payments, the Company shall pay to the applicable
government taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that the Company has actually withheld from the Payment or Payments.
     8. ARBITRATION
          Each party retains the right to bring an action in a court of law for
the interpretation and/or enforcement of the terms of this Agreement. The
Executive and the Company shall also have the right and option to mutually agree
(in lieu of litigation) to have a dispute or controversy arising under or in
connection with this Agreement settled by arbitration, conducted before one
arbitrator mutually agreed upon by the Executive and the Company, sitting in a
location selected by the Company within 25 miles from the location of the
Company’s principal place of business. To the extent not otherwise inconsistent
with the express provisions of this Agreement, the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association then in effect
shall apply unless the Executive and the Company otherwise agree. In the event
the Company and the Executive cannot agree upon an arbitrator within 60 days of
the receipt of a written request for arbitration under this Agreement, the
parties shall apply to the District Court for Hennepin County for the Court to
appoint an arbitrator pursuant to Minnesota Statutes Section 572.10, as amended.
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction. The arbitrator, in its discretion, may award attorneys fees and
costs for the party in whose favor the arbitrator rules.
     9. GENERAL PROVISIONS
     9.1 Successors and Assigns:
               (a) Company’s Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Company, its successors and
assigns and the Company shall require any successor or assign to expressly
assume and agree in writing to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. The term “Company” as used herein
shall include such successors (including a Surviving Corporation) and assigns.
The terms “successors” or “successors and assigns” as used herein each shall
mean a corporation or other entity acquiring all or substantially all the assets
and business of the Company (including this Agreement) whether by operation of
law or otherwise.
               (b) No Assignment by Executive. Neither this Agreement nor any
right or interest hereunder shall be assignable or transferable by Executive
except, in the event of his death, to his Beneficiary.
               9.2 Notices. All notices, requests, and demands given to or made
pursuant hereto shall be in writing and shall be personally delivered, delivered
by nationally recognized overnight courier or mailed by registered or certified
US mail. Each such notice to a party shall

              Page 14    

 



--------------------------------------------------------------------------------



 



be sent to that party’s address set forth on the last page of this Agreement or
such other address as a party may subsequently designate by due notice
hereunder. Any notice hereunder shall be deemed effectively given and received
upon the earlier of (a) actual receipt or (b) (1) if personally delivered, upon
delivery; (2) if delivered by overnight courier, the first business day
following the business day of deposit with the courier for next business day
delivery, freight prepaid, or (3) if mailed, three days following the registered
date of deposit with US mail, postage prepaid.
          9.3 Withholding. To the extent required by applicable law, including,
without limitation, any federal, state or local income tax or excise tax law or
laws, the Federal Insurance Contributions Act, the Federal Unemployment Tax Act
or any comparable federal, state or local laws, the Company retains the right to
withhold such portion of any amount or amounts payable to Executive under this
Agreement as the Company (on the written advice of outside counsel) deems
necessary.
          9.4 Captions. The various headings or captions in this Agreement are
for convenience only and shall not affect the meaning or interpretation of this
Agreement.
          9.5 Governing Law. The validity, interpretation, construction,
performance, enforcement and remedies of or relating to this Agreement, and the
rights and obligations of the parties hereunder shall be governed by the
substantive laws of the State of Minnesota (without regard to the conflict of
laws, rules or statutes of any jurisdiction), and (subject to Section 8) any and
every legal proceeding arising out of or in connection with this Agreement shall
be brought in the appropriate courts of the State of Minnesota, each of the
parties hereby consenting to the exclusive jurisdiction of said courts for this
purpose.
          9.6 Construction. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
          9.7 Waivers. No failure on the part of either party to exercise, and
no delay in exercising, any right or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy granted hereby or by any related document or by law.
          9.8 Modification. This Agreement may not be modified or amended except
by written instrument signed by the parties hereto.
          9.9 Entire Agreement. This Agreement and the Exhibits hereto, together
with the instruments comprising any Equity Rights granted to Executive and
referred to herein, constitutes the entire agreement and understanding between
the parties hereto in reference to all the matters herein agreed upon. This
Agreement replaces in full all prior employment agreements or understandings of
the parties hereto and any and all such prior agreements or understandings are
hereby rescinded by mutual agreement. In the event that Executive is granted any
benefit under this Agreement similar to a benefit granted to Executive under any
Plan or Equity Right, then Executive shall not be entitled to additive benefits
but rather shall be entitled to the greater of the two similar rights and no
more. For example, the provisions in this Agreement relating to Equity Rights
(including without limitation provisions regarding acceleration of vesting) are

              Page 15    

 



--------------------------------------------------------------------------------



 



intended to be consistent with and not additive to the provisions in any
instruments comprising Equity Rights (including without limitation provisions
regarding acceleration of vesting).
          9.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          9.11 Survival. The parties expressly acknowledge and agree that the
provisions of this Agreement which by their express or implied terms extend
beyond the termination of Executive’s employment hereunder, shall continue in
full force and effect notwithstanding Executive’s termination of employment
hereunder or the termination of this Agreement, respectively.
          9.12 Right to Counsel. Executive acknowledges he is aware of his right
to obtain independent legal counsel of his own choosing with respect to any
matter or issue made or created by or under this Agreement. Execution of this
Agreement by the Executive is an acknowledgement by the Executive that either he
has had the opportunity to review this Agreement to his own satisfaction, has
read and understood the terms and conditions of this Agreement, has consulted
with an attorney and has had the terms and conditions of this Agreement
satisfactorily explained to the Executive, or has waived the right to seek his
own independent counsel, but nonetheless, acknowledges that he understands the
terms of this Agreement, and this Agreement is executed and delivered freely and
voluntarily by the Executive without any force or coercion from the Company or
any other third party.
          9.13 Code Section 409A. Notwithstanding any other provision of this
Agreement, the parties shall, in good faith, amend this Agreement to the limited
extent necessary to comply with the requirements under Section 409A of the Code
in order to ensure that any amounts paid or payable hereunder are not subject to
the additional 20% income tax thereunder (including, without limitation, any
amendment instituting a 6-month waiting period before a distribution upon
separation from service, if required) while maintaining to the maximum extent
practicable the original intent of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Executive
Employment Agreement to be duly executed and delivered as of the day and year
first above written.

                  COMPANY:    
 
                XATA Corporation,         a Minnesota Corporation    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
                EXECUTIVE:    
 
                John J. Coughlan    
 
                     

Page 16



--------------------------------------------------------------------------------



 



EXHIBIT A
Base Compensation, Incentive Plan, and Stock Options
For Period of 1 October 2006 through 1 October 2007
Base Compensation: $300,000
Incentive Bonus: To Be Paid Based on FY2007 Audited Financials Within 30 Days
following Availability of Such Financials.

                          Incentive       Level 1   Level 2   Level 3 Objective
  Weight   Measurement   Target   Target   Target
Growth
  [TBD]   Total Unit Additions   [TBD]   [TBD]   [TBD]
Growth
  [TBD]   GAAP Revenue   [TBD]   [TBD]   [TBD]
Profitability
  [TBD]   Overall Gross Margin   [TBD]   [TBD]   [TBD]
Profitability
  [TBD]   Free cash flow (a)   [TBD]   [TBD]   [TBD]

 

a – Cash from operating & investing activities after payment of bonus available
to pay debt and equity holders.

             
Stock Options:
  Grant Date   Exercise Price   Vesting Schedule
Executive will be awarded upon commencement of employment an initial incentive
stock option grant of 300,000 shares, which will vest as follows assuming
continuous services to the Company. This stock option grant will be set forth in
a separate Incentive Stock Option Agreement pursuant to and subject to the
Company’s 2002 Long-Term Incentive and Stock Option Plan. Following termination
of employment for any reason, Executive shall be entitled to exercise his option
for a period of at least 12 months following his Date of Termination.
           
 
           
300,000
  October 1, 2006   Market Price   100,000 shares to vest on September 30, 2007,
and an additional 8334 shares

Page 17



--------------------------------------------------------------------------------



 



             
 
          to vest on October 31, 2007 and on the last day of each month
thereafter (except that the remaining 8318 shares will vest on September 30,
2009) until 100% of the shares have vested on September 30, 2009.

Restricted Stock: Executive will be awarded upon commencement of employment an
initial grant of 300,000 shares of restricted Common Stock, which will vest as
follows assuming continuous services to the Company. This restricted stock award
will be set forth in a separate Restricted Stock Agreement.

          Shares   Grant Date   Vesting Schedule
225,000
  October 1, 2006   75,000 shares to vest on September 30, 2007, and an
additional 6250 shares to vest on October 31, 2007 and on the last day of each
month thereafter until 100% of the shares have vested on September 30, 2009.
 
       
25,000
  October 1, 2006   3 years starting in 12 months*
 
       
25,000
  October 1, 2006   3 years starting in 24 months*
 
       
25,000
  October 1, 2006   3 years starting in 36 months*

 

*   To vest pro-rata monthly over each such 3 year period.

Additional Restricted Stock: In addition to the foregoing restricted stock
award, the Company will grant to Executive a number of shares of restricted
Common Stock equal to the number of shares of Common Stock that Executive elects
to purchase (but not to exceed that number of shares of Common Stock with a
market value of $500,000) during the period of five business days commencing on
the second business day after the public announcement of his employment by the
Company. The date of purchase of the purchased shares shall be the date of grant
of the “matched” shares. The purchased shares shall be purchased from the
Company at market value. The “matched” shares will vest in full on September 30,
2007, assuming continuous services to the Company.
Date:                     

                  XATA Corporation       Executive
 
               
By:
                             
 
              John J. Coughlan Name and Title:            
 
               

Page 18



--------------------------------------------------------------------------------



 



         
 
  John Jay Coughlan, Trustee of the John Jay Coughlan    
 
  Revocable Trust U/A/D January 24, 2002    
EXHIBIT B
 
 
     Term Life Insurance Beneficiary    
Declaration
       

         
Executive:
  John J. Coughlan    
 
       
Address:
  17550 Belfast Cove    
 
       
 
  Eden Prairie, MN 55347    
 
       
 
       
 
        Beneficiary:   John Jay Coughlan, Trustee of the John Jay Coughlan
Revocable Trust U/A/D January 24, 2002
 
       
Address:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
  Phone:
                                                                                
   
 
       
Death Benefit:
  $1,200,000 (4 times annual base salary)    
 
       
Carrier:
       
 
       
 
       
Address
       
 
 
 
   
 
       
 
 
 
   
 
       
 
       
 
       
Contact:
       
 
       
 
       
Phone:
       
 
       
 
        Date: ___________________    
 
       
Signed:
       
 
       

         (Jay J. Coughlan)

              Page 19    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Patents & Trademarks Granted to Executive Prior to Date of Agreement

              Page 20    

 